Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

            Reason for Allowance 
2.        The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t teach or render obvious “executing at least one operation in response to detecting the power interrupt condition, the operation selected from the group of operations consisting of: 
         placing the memory device in a pre-charge mode, 
         pausing a self-refresh mode of the memory device after entering the pre-charge mode, and forcing the memory device into a reset mode after pausing the self- refresh mode; and rewriting data in the memory device after executing the at least one operation.” in combination with other recited elements in independent claim 1. 
           
3.        Kilbourne et al. (U.S. Patent No: 7,139,937 B1), the closest prior art of record, teaches a storage of data in a memory of a computer system, and more particularly to a new and improved method and apparatus which effectively responds to the most common malfunction or error conditions to place volatile memory of the computer into a safe or self-refresh state, thereby preventing loss of the data as a result of the error conditions. Kilbourne discloses an error conditions include a termination of functionality (a "crash") of 
         placing the memory device in a pre-charge mode, 
         pausing a self-refresh mode of the memory device after entering the pre-charge mode, and forcing the memory device into a reset mode after pausing the self- refresh mode; and rewriting data in the memory device after executing the at least one operation.”

4.       Maule et al. (U.S. Patent Application Pub. No: 20100162020 A1) teaches Control of power to a DRAM issues over the data interface two commands to a DRAM power control command decode, a power-state program signal and a power-state reset signal as a power-state control commands to control the power state of said DRAM, and to activate for READ/WRITE a memory cell as a normal active or spare device. Maule further discloses all DRAMs in the addressed rank will be placed in a idle state, therefore all ranks pre-charged and no activity on the data bus. However, Maule does not explicitly discloses “executing at least one operation in response to detecting the power interrupt condition, the operation selected from the group of operations consisting of: 
         placing the memory device in a pre-charge mode, 
         pausing a self-refresh mode of the memory device after entering the pre-charge 
5.          Therefore, the prior art of record doesn’t teach or render obvious “executing at least one operation in response to detecting the power interrupt condition, the operation selected from the group of operations consisting of: 
         placing the memory device in a pre-charge mode, 
         pausing a self-refresh mode of the memory device after entering the pre-charge mode, and forcing the memory device into a reset mode after pausing the self- refresh mode; and rewriting data in the memory device after executing the at least one operation.” in combination with other recited elements in independent claim 1.

6.         Independent claims 10 and 19 recites limitations similar to those noted above for independent claim 1 and is considered allowable for the same reasons noted above for claim 1.
             
7.       Dependent claims 2-9, 11-18 and  20 recites limitations similar to those noted above for independent claims 1, 10 and 19 are considered allowable for the same reasons noted above for claims 1, 10 and 19.

           Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


                             Conclusion                                 
           RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
	References Considered Pertinent but not relied upon  
           Ohtani et al. (US Patent No: 5,521,878) teaches data transfer from a master data register which stores data in an DRAM array through a slave data register is executed in response to a detection of the slave data register of being in use. 

          Takeuchi et al. (US Patent Application Pub. No: 5,539,279) teaches a switching between the DRAM mode and the FERAM mode is executed by generating a signal to designate the FERAM mode in the memory along with the turn-on of the power supply and by generating a signal to designate the DRAM mode after completion of the conversion operation from nonvolatile information to volatile information.  
              
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is 571-270-7106.  The examiner can normally be reached on 8:00AM-5:00PMSDT.
                 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 
/GETENTE A YIMER/Primary Examiner, Art Unit 2181